 

 

Case 19-13246 Doc26_ Filed 04/10/19 Page of 1

Fill in this information to identify your case:

Debtor 1 — \ _ i CO”)

tas! Name

Debtor 2
(Spouse, if filing) First Name Middte Nemo Last Name

 

RCT 9

"BALI

United States Bankruptcy Court for the: District of

Case number l 1 (Aadlo

(if known)

 

Check if this is an

 

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 1215

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1344, 1519, and 3571,

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

| Kw

Yes. Name of person, . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct. :

fo
Signature of,Debtor 4 Signature of Debtor 2
Date | Date
MM/ BD / Y MMi OD / YYYY

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 

 
